



COURT OF APPEAL FOR ONTARIO

CITATION:  Katzav (Re), 2013 ONCA 627

DATE: 20131018

DOCKET: C56331-C56678

Doherty, Tulloch and Lauwers JJ.A.

IN THE MATTER OF: Yehonatan Katzav

AN APPEAL UNDER PART XX.1 OF THE
CODE

Jill R. Presser, appearing for the appellant as
amicus
    curiae

Yehonatan Katzav, appearing in person

Michael Medeiros, appearing for the Ministry of the
    Attorney General

Janice Blackburn, appearing for the Person in Charge,
    Centre for Addiction and Mental Health

Heard:  September 25, 2013

On appeal from the disposition of the Ontario Review
    Board dated February 13, 2013, directing that the appellant, Yehonatan Katzav,
    be detained at the General Forensic Unit of the Centre for Addiction and Mental
    Health, Toronto on the terms and conditions of the order.

Doherty J.A.:



I



history of the matter

[1]

On May 6, 2011, the appellant was captured on video pulling the fire
    alarm at the apartment building where he lived.  There had been a rash of false
    fire alarms at the building.  The appellant was subsequently charged with eight
    counts of pulling a fire alarm without reasonable excuse.  He was released on
    bail.  On January 31, 2012, the appellant was found not criminally responsible
    on account of mental disorder (NCR) on all counts.

[2]

In June 2012, at the first hearing of the Ontario Review Board (ORB),
    the majority concluded that the appellant posed a significant threat to the
    safety of the public and that he should be discharged from custody on certain
    conditions.  The dissenting member of the ORB would have given the appellant an
    absolute discharge as, in his view, the evidence did not show that the appellant
    posed a significant threat to the safety of the public.

[3]

The appellant was released into the community.  The conditions of his
    discharge included regular visits with the outpatient service at the Centre for
    Addiction and Mental Health (CAMH).

[4]

Neither the hospital nor the Crown appealed from the initial disposition
    of the ORB, although they had requested a detention order at the hearing.  The
    appellant did not appeal the initial disposition until November 2012 when he
    filed an application for an extension of time within which to appeal and a
    notice of appeal.  My resolution of this appeal renders that appeal moot.

[5]

In August 2012, two months after the ORBs initial order, counsel for
    CAMH wrote to the ORB requesting an early review of the disposition that the ORB
    had made in June 2012.  The request was made pursuant to s. 672.81(2) of the
Criminal
    Code
, R.S.C. 1985, c. C-46.  Under that provision, the ORB is required to
    hold a hearing reviewing a disposition order as soon as practicable after
    receiving the hospitals request for a review of a disposition order.  For a
    variety of reasons, the second hearing before the ORB did not begin until late
    November 2012.

[6]

A different panel of the ORB, save one member, conducted the review. 
    The ORB heard two days of evidence.  That evidence focused on the appellants
    living arrangements, his volatile but close relationship with his mother and
    sister, and the events in early November 2012 that had led to the appellants
    involuntary committal under the terms of the
Mental Health Act
,
R.S.O. 1990, c. M.7.

[7]

In February 2013, the ORB unanimously directed that the appellant should
    be detained at CAMH on certain conditions.  One condition allowed the appellant
    to live in the community at a place approved by CAMH.  The appellant is
    presently living in the community.


II



grounds of appeal

[8]

The appellant, ably assisted by
amicus
, makes four arguments.  First,
    he submits that the review proceeding before the ORB was an abuse of the ORBs
    process.  The appellant contends that the Crown was clearly dissatisfied with
    the conditional discharge ordered after the initial hearing.  The appellant
    submits that the Crown should have appealed that disposition and that by
    attacking the initial order by way of an early review, the Crown abused the
    process of the ORB.

[9]

Second, the appellant argues that the ORB failed to apply the significant
    threat to the safety of the public criterion in s. 672.54 in deciding whether
    any limitation on the appellants liberty was appropriate.  Third, the
    appellant submits that the
ORBs finding that the
    appellant posed a significant risk to the public was unreasonable on the
    totality of the evidence before the ORB.  Fourth, the appellant submits that
    the
ORBs finding that a detention order was the least onerous and
    least restrictive disposition was unreasonable.


III



THE ABUSE OF PROCESS ARGUMENT

[10]

The
    appellant submits that if CAMH believed that the conditional discharge ordered
    at the initial ORB hearing was inappropriate, CAMH should have appealed that
    order to this court pursuant to s. 672.72 rather than require an early review
    of the initial order by another panel of the ORB.  Counsel draws an analogy to
    a well-established line of civil cases that describe various forms of
    re-litigation of final orders as potentially constituting an abuse of process: 
    see e.g.
Toronto (City) v. C.U.P.E., Local 79
, 2003 SCC 63, [2003] 3
    S.C.R. 77.

[11]

The
    analogy between the civil process and ORB proceedings under Part XX.1 of the
Criminal
    Code
is not apt.  Unlike the civil process that contemplates final orders
    at first instance that are subject to appellate review, Part XX.1 gives the ORB
    an ongoing supervisory role over persons who are subject to the jurisdiction of
    the ORB.  The supervisory role is apparent in s. 672.82, which permits the ORB
    to reconsider any of its orders at any time either on its own initiative or at
    the request of any party to the order.

[12]

Not
    only can the ORB, in the exercise of its discretion, reconsider an earlier
    decision at any time, but s. 672.81(2) also expressly gives hospital personnel
    responsible for individuals under the jurisdiction of the ORB the authority to
    require an early hearing before the ORB.

[13]

The
    scheme set out in Part XX.1 is clearly intended to allow the ORB to respond quickly
    to changing circumstances relevant to both the individuals best interests and
    public safety concerns.  The ongoing assessment of the status of those under
    the jurisdiction of the ORB and the restrictions on the liberty interests of
    those persons is a central feature of the Part XX.1 scheme.  Flexibility, not
    finality, is a hallmark of orders made under Part XX.1.  Changes in
    circumstances or in an accuseds condition are more effectively addressed by
    the ORB process than by the appellate process.

[14]

In
    my view, CAMH cannot be said to have abused the ORBs process solely by seeking
    the early review contemplated in s. 672.81(2).  Nor was there anything in the
    evidence before the ORB to suggest that CAMH sought the early hearing for any
    improper purpose.  There was evidence that, before CAMH sought the early
    review, the appellant had failed to comply with some of the conditions set out
    in the initial order of the ORB.  There was also evidence of comments made by
    the appellant indicating significant tension between the appellant and his
    family members.  Certainly, by the time that the second ORB hearing commenced
    in November, the events involving the appellant and his mother in October and
    early November fully justified a reconsideration of his status.  I would not
    give effect to the abuse of process argument.


IV



A.

did the orb apply the significant threat to the safety of the public
    criterion?

[15]

Section
    672.54 requires that, before the ORB can make any disposition other than an
    absolute discharge, the ORB must determine that the accused poses a
    significant threat to the safety of the public.   While the ORB referred
    expressly to the language of s. 672.54 at the outset of its analysis, the
    appellant submits that the ORB in fact applied some other criterion in
    determining that an absolute discharge was inappropriate.  I cannot agree.

[16]

After
    referring to the language of s. 672.54 and the difficulty that the
    determination required by that language can pose, the ORB proceeded to review
    the evidence, particularly as it related to the interactions between the
    appellant and his mother.  The key question was whether the appellants conduct
    toward his mother was merely blowing off steam as testified to by his mother,
    or whether it presented a real threat to his mother.  The ORB ultimately
    concluded:

The accused has returned to his mothers home, and under a
    conditional discharge he is free to do that.  It is clear, however, that living
    in his mothers apartment is a mixed blessing for both the accused and his
    mother.  When the accuseds behaviour is under control they seem to get along
    reasonably well.
However, when out of control, the Board
    finds that he is a serious risk to his mothers psychological and perhaps
    physical safety.
The accused is capable of violence with property and
    his mother has said that she needs to lock herself in her room because I was
    afraid he might do something.
The risk is real and
    serious and it is predictable that it will happen again given the chronic
    nature of the dysfunctional relationship between Mr. Katzav and his family, in
    particular his mother.
[Emphasis added.]

[17]

The
    conclusion set out above reflects the descriptors used in
Winko v. British
    Columbia (Forensic Psychiatric Institute)
, [1999] 2 S.C.R. 625 to describe
    a significant threat to the safety of the public.  I am satisfied that the
    ORB applied the proper test in determining whether a disposition other than an
    absolute discharge should be made under s. 672.54.


V



was the orbs finding that the
    appellant posed a significant threat to the safety of the public
    unreasonable?

[18]

The
    nature of the inquiry dictated by the reasonableness standard of review is well
    known and need not be repeated here.  The ORB heard a great deal of evidence
    about the appellants relationship with his mother and the events in late
    October and early November 2012 that led to his involuntary committal under the
Mental Health Act
.  In their testimony, the appellants mother and sister
    described these events as more in the nature of temper tantrums by the
    appellant and downplayed any real threat that he may have posed to them. 
    However, the appellants mothers description of those events to the hospital
    staff indicated that she was afraid of the appellant and took his threats
    seriously.

[19]

In
    considering what to make of the events of late October and early November 2012,
    the ORB had regard to the appellants medical and behavioural history.  The
    appellant suffers from schizophrenia, a major mental illness with chronic
    symptoms that include paranoia, delusions, and hallucinations.  Various
    behavioural problems referable to his mental illness have manifested since at
    least 2000.  The appellant has consistently refused medication, except for one
    brief time period when he took the prescribed medication.  It seemed to help.  In
    this proceeding, no one challenges the appellants capacity to make his own
    decisions with respect to his treatment.

[20]

Although
    the appellant had avoided conflict with the law and functioned quite well in
    many respects in the community, his relationship with his mother was volatile
    and potentially toxic.  By September 2012, he was living full-time with his
    mother.  He advised his caseworkers that he was completely frustrated with
    her behaviour and would kill her if there were no laws against homicide. 
    However, the appellant did not do anything to physically harm his mother.  He
    described his outbursts towards her as venting.

[21]

In
    late October or early November, the appellants mother reported a verbal
    altercation with the appellant during which he threw a telephone.  The
    telephone struck the couch and then hit the appellants mother on the leg. 
    Further altercations followed.  In early November, the appellants mother
    called a member of the treatment staff at CAMH asking that her son be removed
    from her home.  She later reported that she had locked herself in the bedroom for
    most of a weekend because she was afraid of the appellant.

[22]

The appellant was removed from his mothers residence and
    committed to CAMH under the
Mental Health Act
.  He had a very
    difficult time in the hospital while involuntarily committed primarily because a
    shortage of beds led to his confinement in an entirely
inappropriate unit.  He was subsequently released
    when, at the
Mental Health Act
hearing, his mother insisted that she was not afraid of the appellant
    and that he would not hurt her.

[23]

After an extensive
    review of the evidence, particularly as it related to the events described
    above and the very different attitude towards those events taken by the
    hospital staff and the appellants family, the ORB concluded that it preferred
    the version of events described in the evidence and notes of the hospital staff
    over the testimony of the appellants mother and sister.  The ORB described the
    evidence of the mother and sister as an attempt to downplay the appellants
    behaviour and support his desire to be out from under the control of the ORB. 
    It was open to the ORB to prefer the evidence of the hospital treatment staff,
    as supported by the records, over the evidence of the appellants mother and
    sister.

[24]

The ORB concluded that:

[T]he accuseds past
    history, the nature of his mental illness, his lack of insight, refusal to take
    medication, lack of cooperation with caregivers and the behaviour exhibited
    towards his mother in the few days prior to his involuntary hospitalization on
    November 5
th
all supports [
sic
] that the accused is a significant threat to the
    safety of the public and he must be subject to a Review Board warrant.

[25]

Given
    the ORBs expressed preference for the evidence of the hospital staff over the
    evidence of the appellants mother and sister, the ORBs conclusion that the
    appellant posed a significant threat to the safety of the public was not
    unreasonable.


VI



was the orbs determination that a
    detention order was the least onerous and least restrictive disposition
    unreasonable?

[26]

By
    way of alternative, the appellant submits that even if the finding that he
    posed a significant threat to the safety of the public was a reasonable one,
    the ORB was obliged under the terms of s. 672.54 to impose the disposition that
    was the least onerous and least restrictive to the accused.  The appellant
    submits that a conditional discharge would have met the least onerous and
    least restrictive criterion.

[27]

The
    ORB declined to impose a conditional discharge for two reasons.  First, the ORB
    determined that a conditional discharge would not provide the control over the
    appellants placement in the community that was necessary to adequately protect
    the public.  The ORB determined that adequate control over the appellants
    housing was crucial to his management in the community and could only be
    achieved by giving CAMH the power to control where the appellant lived in the
    community.  That control could only be achieved by a detention order.  Second, the
    ORB observed that the treatment of the appellant through the appropriate
    medication was not possible with the liberties associated with a conditional
    discharge.

[28]

In
    my view, the ORB was justified in concluding that an appropriate residence was
    central to the appellants ability to function in the community and that any
    order the ORB should make must give CAMH the ability to ensure that the
    appellant was living in a suitable residence.  There was no suggestion before
    the ORB that the terms of a conditional discharge could be fashioned in a way that
    would give CAMH the necessary control over the appellants place of residence. 
    There was some discussion in oral argument before this court of the conditions
    attached to a conditional discharge which might achieve adequate control over
    the appellants residence.  However, this court is in no position to judge the
    efficacy of those terms.  The ORBs need to control the appellants place of
    residence, a crucial factor in his ongoing management in the community, was
    sufficient to render a detention order the least onerous and least restrictive
    disposition available.

[29]

The
    second reason advanced by the ORB for justifying the detention order is more
    problematic.  If I understand the ORBs reasoning correctly, it viewed the
    making of a detention order as somehow enhancing the possibility that the
    appellant would agree to take anti-psychotic medication.  Assuming, as one
    must, that the appellant is entitled and able to make up his own mind about
    taking medication, restrictions on his liberty are not an appropriate means by
    which to encourage the appellant to take the medication proposed by the staff
    at CAMH.  The detention of the appellant with the added restriction on his
    liberties, as opposed to his release on a conditional discharge, could not be
    justified on the basis that he would be more likely to agree to take the anti-psychotic
    medication if subject to a detention order.  However, this error had no effect
    on the ORBs decision.  In my view, the detention order was fully justified on
    the basis that it was necessary to give CAMH adequate control over the
    appellants housing in the community.

[30]

I
    would dismiss the appeal.

RELEASED:  DD  OCT 18 2013

Doherty J.A.

I agree Michael
    Tulloch J.A.

I agree P. Lauwers
    J.A.




